ADVISORY ACTION
1. 	Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre – pilot practice.

Acknowledgment of Applicant’s Arguments
2.	The amendment made in Claim 1 in the After Final Amendment filed October 25, 2021 has not been entered because the amendment raises a new issue. Claim 1, prior to amendment, was directed to a film that is ‘non – shrink.’ The amendment therefore raises issues which would require further search and consideration to be fully considered, and the amendment has therefore not been entered.

3.	The amendment made in Claim 14 in the After Final Amendment filed October 25, 2021 has not been entered because the amendment raises a new issue. Claim 14, prior to amendment, was not directed to a ‘polyethylene material.’ The amendment therefore raises issues which would require further search and consideration to be fully considered, and the amendment has therefore not been entered.


ANSWERS TO APPLICANT’S ARGUMENTS
4.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 8 of the remarks dated October 25, 2021, that a polyethylene material is not disclosed by Shibata et al.

Applicant also argues, on page 9, that Shibata et al also discloses other materials, such as polybutene and glycerol ester, that are not preferred for recycling, as discussed in the non – patent literature submitted by Applicant. 
However, it is not clear that the non – patent literature states that polybutene and glycerol ester are not preferred for recycling.
Applicant argues on page 9 that there is a structural difference between claimed invention and prior art, because a wrap film is disclosed, instead of a film for a flexible bag, and that the phrase ‘for a flexible bag’ in the preamble limits the claimed invention.
However, it is not clear that there is a structural physical difference between a film for a bag and a wrap film.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARC A PATTERSON/Primary Examiner, Art Unit 1782